Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 6/30/22. Claims 2 – 4 and 13 – 15 have been canceled and claims 1, 5 – 12 and 16 – 26 are pending.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. Applicant argues “Chen and/or Adjakple do not seem to provide for a UE receiving, from a base station, a mapping of Sidelink Logical channel ID, a logical channel group (LCG) ID and/or a Sidelink Radio Bearer (SLRB) and one or more resource allocation mode(s);” and …at least one of: a Sidelink Logical channel ID associated with the sidelink data and a mapping of the Sidelink Logical channel ID and the resource allocation mode(s); a logical channel group (LCG) ID of the sidelink data and a mapping of the LCG ID and the resource allocation mode(s); or a Sidelink Radio Bearer (SLRB) associated with the sidelink data and a mapping of the SLRB and the resource allocation mode(s). However, Examiner respectfully disagrees and points to the rejection below. Chen teaches receiving a first signaling in at least the Abstract and  in paragraphs 26-27: via base station 135, configure in-coverage first UE 110 (e.g., as shown in part (A) of FIG. 1), which is in cellular coverage of base station 135 on a first frequency, to operate in an “autonomous selection” or “autonomous” mode (e.g., Mode-2… Additionally, the configuration may apply to a given destination identifier (ID). Adjakple teaches at least one of: a Sidelink Logical channel ID associated with the sidelink data and a mapping of the Sidelink Logical channel ID and the resource allocation mode(s) (paragraph 243: a mapping of resource allocation modes and logical channel; paragraph 268: The UE may determine how many logical channels to configure and the identity of each logical channel to be configured. Also described in paragraph 330).
Therefore, it is the Examiner’s position that the claim limitations have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 12 and 16 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0107171 A1) in view of Adjakple et al. (US 2021/0153065 A1).
Regarding claim 1, Chen teaches a method of a UE (User Equipment) (Fig. 2: UE 110 and Fig. 4), comprising: receiving a first signaling containing mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE from a base station (paragraph 35: first UE 110 may operate in both the network-controlled mode and the autonomous mode simultaneously by applying different configurations to all transmissions to different destination IDs or group IDs such that a first configuration for Mode-1 operation may be applied by first UE 110 to all transmissions to a first destination ID (or a first group ID) and a second configuration for Mode-2 operation may be applied by first UE 110 to all transmissions to a second destination ID (or a second group ID). Also described in paragraphs 26-27), wherein the attribute(s) of the sidelink data in the first signaling include a destination index corresponding to a destination identity associated with the sidelink data (paragraph 35: destination IDs; further described in paragraphs 26-27: via base station 135, configure in-coverage first UE 110 (e.g., as shown in part (A) of FIG. 1), which is in cellular coverage of base station 135 on a first frequency, to operate in an “autonomous selection” or “autonomous” mode (e.g., Mode-2… Additionally, the configuration may apply to a given destination identifier (ID). Also described in paragraph 52); and performing a sidelink transmission of the sidelink data based on the mapping between the resource allocation mode(s) and the attribute(s) of the sidelink data (paragraph 52: in operating simultaneously in the network-controlled mode and the autonomous mode, processor 312 may operate simultaneously in the network-controlled mode and the autonomous mode by performing some or all of: (a) applying a first configuration for the network-controlled mode to transmissions to the second UE on a first frequency while applying a second configuration for the autonomous mode to transmissions to the second UE or the third UE), wherein the resource allocation mode(s) includes network scheduling mode or UE autonomous resource selection mode (paragraph 35 and paragraph 52: operating simultaneously in the network-controlled mode and the autonomous mode).
	Chen fails to explicitly disclose at least one of: a Sidelink Logical channel ID associated with the sidelink data and a mapping of the Sidelink Logical channel ID and the resource allocation mode(s); a logical channel group (LCG) ID of the sidelink data and a mapping of the LCG ID and the resource allocation mode(s); or a Sidelink Radio Bearer (SLRB) associated with the sidelink data and a mapping of the SLRB and the resource allocation mode(s).
	However, Adjakple teaches at least one of: a Sidelink Logical channel ID associated with the sidelink data and a mapping of the Sidelink Logical channel ID and the resource allocation mode(s) (paragraph 243: a mapping of resource allocation modes and logical channel; paragraph 268: The UE may determine how many logical channels to configure and the identity of each logical channel to be configured. Also described in paragraph 330).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing communicating according to a specified channel type.
Regarding claim 5, Chen teaches the method of claim 1, wherein the UE determines to use the network scheduling mode to transmit the sidelink data if the attribute(s) of the sidelink data is associated with the network scheduling mode indicated in the first signaling (paragraph 59-60: a first UE (e.g., first UE 110), receiving, via transceiver 316, a signaling from apparatus 320 as a network node of a wireless network…  based on the signaling, simultaneously in a network-controlled mode and an autonomous mode). 
Regarding claim 6, Chen teaches the method of claim 1, wherein the UE determines to use the UE autonomous resource selection mode to transmit the sidelink data if the attribute(s) of the sidelink data is associated with the UE autonomous resource selection mode indicated in the first signaling (paragraph 59-60: a first UE (e.g., first UE 110), receiving, via transceiver 316, a signaling from apparatus 320 as a network node of a wireless network…  based on the signaling, simultaneously in a network-controlled mode and an autonomous mode). 
Regarding claim 7, Chen teaches the method of claim 1, but fails to explicitly disclose wherein the UE transmits a sidelink information of the UE to the base station, wherein the sidelink information of the UE contains desired resource allocation mode(s) for at least one destination identity.
However, Adjakple teaches wherein the UE transmits a sidelink information of the UE to the base station, wherein the sidelink information of the UE contains desired resource allocation mode(s) for at least one destination identity (paragraph 125: The UE may provide the Destination Layer-2 ID(s) of the V2X services to the eNB). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of specifying a suitable allocation mode.
Regarding claim 8, Chen teaches the method of claim 1, but fails to explicitly disclose wherein the UE includes buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with network scheduling mode.
However, Adjakple teaches wherein the UE includes buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with network scheduling mode (paragraphs 153: In LTE or NR a buffer status reporting ( BSR) procedure over the Uu interface may be used to provide the serving eNB or gNB with information about UL data volume in the MAC entity. Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity. Also described at end of paragraph 176: For a scheduled resource allocation ( mode 3), the eNB is informed of the ProSe Per Packet Reliability (PPPR) information of the V2X transmission requested by the UE. The PPPR information may comprise the amount of data associated with one (or more) PPPR values that the UE has in the buffer and the destination of the V2X messages associated with one (or more) PPPR values that the UE has in the buffer).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing information about the amount of sidelink data available for transmission.
Regarding claim 9, Chen teaches the method of claim 1, but fails to explicitly disclose wherein the UE does not include buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with UE autonomous resource selection mode.
However, Adjakple teaches wherein the UE does not include buffer status associated with the sidelink data in a sidelink buffer status report (SL BSR) for which the attribute(s) of the sidelink data is associated with UE autonomous resource selection mode (paragraph 156: All triggered sidelink BSRs may be canceled, and retx -BSR-TimerSL and periodic -BSR-TimerSL may be stopped, when upper layers configure autonomous resource selection). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of minimizing wasted resources by transmitting without additional information.
Regarding claim 10, Chen teaches a method of a network node (Fig. 2: base station 135), comprising: transmitting a first signaling to a UE (User Equipment), wherein the first signaling contains mapping between resource allocation mode(s) and attribute(s) of sidelink data of the UE (paragraph 59-60: a first UE (e.g., first UE 110), receiving, via transceiver 316, a signaling from apparatus 320 as a network node of a wireless network…  based on the signaling, simultaneously in a network-controlled mode and an autonomous mode. Further described in paragraph 35: first UE 110 may operate in both the network-controlled mode and the autonomous mode simultaneously by applying different configurations to all transmissions to different destination IDs or group IDs such that a first configuration for Mode-1 operation may be applied by first UE 110 to all transmissions to a first destination ID (or a first group ID) and a second configuration for Mode-2 operation may be applied by first UE 110 to all transmissions to a second destination ID (or a second group ID)); wherein the attribute(s) of the sidelink data include a destination index corresponding to a destination identity associated with the sidelink data (paragraph 35  destination IDs; further described in paragraph 52), and wherein the resource allocation mode(s) includes network scheduling mode or UE autonomous resource selection mode (paragraph 35 and paragraph 52: operating simultaneously in the network-controlled mode and the autonomous mode). 
Chen fails to explicitly disclose at least one of: a Sidelink Logical channel ID associated with the sidelink data and a mapping of the Sidelink Logical channel ID and the resource allocation mode(s); a logical channel group (LCG) ID of the sidelink data and a mapping of the LCG ID and the resource allocation mode(s); or a Sidelink Radio Bearer (SLRB) associated with the sidelink data and a mapping of the SLRB and the resource allocation mode(s).
However, Adjakple teaches at least one of: a Sidelink Logical channel ID associated with the sidelink data and a mapping of the Sidelink Logical channel ID and the resource allocation mode(s) (paragraph 243: a mapping of resource allocation modes and logical channel; paragraph 268: The UE may determine how many logical channels to configure and the identity of each logical channel to be configured. Also described in paragraph 330).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing communicating according to a specified channel type.
Regarding claim 11, Chen teaches the method of claim 10, but fails to explicitly disclose wherein the network node receives a sidelink information of the UE from the UE, wherein the sidelink information of the UE contains desired resource allocation mode(s) for at least one destination identity.
However, Adjakple teaches wherein the network node receives a sidelink information of the UE from the UE, wherein the sidelink information of the UE contains desired resource allocation mode(s) for at least one destination identity (paragraph 125: The UE may provide the Destination Layer-2 ID(s) of the V2X services to the eNB). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of specifying a suitable allocation mode. Regarding claim 12, Chen teaches the method of claim 11, but fails to explicitly disclose wherein the network node configures the UE with the first signaling based on the sidelink information of the UE.
However, Adjakple teaches wherein the network node configures the UE with the first signaling based on the sidelink information of the UE (paragraph 345: The UE may receive a sidelink transmission resource grant from the base station for a new sidelink transmission. Also described in paragraphs 239 and 330).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of enabling communication according to the information and minimizing errors.
Regarding claim 16, Chen teaches the method of claim 10, wherein the network node is a base station (Fig. 2: base station 135).
Regarding claim 17, Chen teaches the method of claim 10, but fails to explicitly disclose wherein the attribute(s) of the sidelink data is associated with the network scheduling mode and the UE autonomous resource selection mode indicated in the first signaling, the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission; the UE transmits a first MAC control element including the first sidelink buffer status report to a base station; the UE performs a sidelink transmission to a second device transmitting all or part of the sidelink data via sidelink resource(s) selected by performing at least UE autonomous resource selection mode; the UE triggers a second sidelink buffer status report in response to the sidelink transmission or in response to selection of the sidelink resource(s); and the UE transmits a second MAC control element including the second sidelink buffer status report to the base station.
	However, Adjakple teaches wherein the attribute(s) of the sidelink data is associated with the network scheduling mode and UE autonomous resource selection mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel), the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission (paragraph 153: Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity); the UE transmits a first MAC control element including the first sidelink buffer status report to a base station (paragraph 153-154: A MAC PDU may contain at most one sidelink BSR MAC control element, even when multiple events trigger a sidelink BSR by the time a first sidelink BSR has been transmitted); the UE performs a sidelink transmission to a second device transmitting all or part of the sidelink data via sidelink resource(s) selected by performing at least UE autonomous resource selection mode (paragraph 156: All triggered regular sidelink BSRs may be canceled in case the remaining configured SL grant(s) validly are able to accommodate all pending data available for transmission in V2X sidelink communication... when upper layers configure autonomous resource selection); the UE triggers a second sidelink buffer status report in response to the sidelink transmission or in response to selection of the sidelink resource(s) (paragraphs 156 and 158: All sidelink BSRs transmitted in a TTI may reflect the buffer status after MAC PDUs have been built for the TTI); and the UE transmits a second MAC control element including the second sidelink buffer status report to the base station. (paragraph 157:The MAC entity may transmit at most one regular/periodic sidelink BSR in a transmission time interval (TTI). If the MAC entity is requested to transmit multiple MAC PDUs in a TTI, it may include a padding sidelink BSR in any of the MAC PDUs; and paragraphs 156 and 160).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing information about the amount of sidelink data available for transmission.
Regarding claim 18, Chen teaches the method of claim 10, but fails to explicitly disclose wherein the attribute(s) of the sidelink data is associated with network scheduling mode and UE autonomous resource selection mode indicated in the first signaling, the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission; the UE includes a portion of data size of the sidelink data in the first sidelink buffer status report in a first MAC control element, wherein the portion of data size is a value smaller than or equal to the total size value of sidelink data available for sidelink transmission; and the UE transmits the first MAC control element to a base station.
	However, Adjakple teaches wherein the attribute(s) of the sidelink data is associated with network scheduling mode and UE autonomous resource selection mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel), and the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission (paragraph 153: Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity); and the UE includes a portion of data size of the sidelink data in the first sidelink buffer status report in a first MAC control element, wherein the portion of data size is a value smaller than or equal to the total size value of sidelink data available for sidelink transmission (paragraph 154 -160: The MAC entity may transmit at most one regular/periodic sidelink BSR in a transmission time interval (TTI). If the MAC entity is requested to transmit multiple MAC PDUs in a TTI, it may include a padding sidelink BSR in any of the MAC PDUs that do not contain a Regular/Periodic sidelink BSR…. FIG. 5 depicts a sidelink BSR and truncated sidelink BSR MAC control element for even N 500); and the UE transmits the first MAC control element to a base station (paragraph 153: In LTE or NR a buffer status reporting ( BSR) procedure over the Uu interface may be used to provide the serving eNB or gNB with information about UL data volume in the MAC entity. Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing information about the amount of sidelink data available for transmission.
Regarding claim 19, Chen teaches the method of claim 10, but fails to explicitly disclose wherein the attribute(s) of the sidelink data is associated with network scheduling mode and UE autonomous resource selection mode indicated in the first signaling, the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission; the UE performs a sidelink transmission to a second device transmitting all or part of the sidelink data via sidelink resource(s) selected by performing at least UE autonomous resource selection mode; and the UE cancels the first sidelink buffer status report in response to the sidelink transmission.
	However, Adjakple teaches wherein the attribute(s) of the sidelink data is associated with network scheduling mode and UE autonomous resource selection mode indicated in the first signaling (paragraph 113-129: When PC5 211 is used for the transmission of V2X messages, the following principles may be followed for both network scheduled operation mode (e.g. mode 3) and UE autonomous resources selection mode (e.g. mode 4). Also described in paragraph 239 and paragraph 330: the UE may be configured by the gNB through RRC signaling (e.g. system information broadcast signaling) or dedicated RRC signaling (e.g., an RRC reconfiguration message) with the mapping of transmission mode to logical channel), the UE triggers a first sidelink buffer status report in response to the sidelink data becoming available for sidelink transmission (paragraph 153: Also in LTE, the sidelink Buffer Status reporting procedure may be used to provide the serving eNB with information about the amount of sidelink data available for transmission in the SL buffers associated with the MAC entity); the UE performs a sidelink transmission to a second device transmitting all or part of the sidelink data via sidelink resource(s) selected by performing at least UE autonomous resource selection mode (paragraph 156: All triggered regular sidelink BSRs may be canceled in case the remaining configured SL grant(s) validly are able to accommodate all pending data available for transmission in V2X sidelink communication... when upper layers configure autonomous resource selection); and the UE cancels the first sidelink buffer status report in response to the sidelink transmission (paragraph 156: Triggered sidelink BSRs may be canceled when a sidelink BSR (except for a Truncated sidelink BSR) is included in a MAC PDU for transmission. All triggered sidelink BSRs may be canceled, and retx -BSR-TimerSL and periodic -BSR-TimerSL may be stopped, when upper layers configure autonomous resource selection. Also described in paragraphs 159 and 174). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing information about the amount of sidelink data available for transmission.
Regarding claim 20, Chen teaches the method of claim 19, but fails to explicitly disclose the UE cancels the first sidelink buffer status report when the UE selects the sidelink resource(s) that can accommodate the all or part of the sidelink data.
However, Adjakple teaches the UE cancels the first sidelink buffer status report when the UE selects the sidelink resource(s) that can accommodate the all or part of the sidelink data (paragraph 156: All triggered regular sidelink BSRs may be canceled in case the remaining configured SL grant(s) validly are able to accommodate all pending data available for transmission in V2X sidelink communication).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing information about the amount of sidelink data available for transmission.
Regarding claim 21, Chen teaches the method of claim 1, wherein the attribute(s) of the sidelink data used to perform the sidelink transmission of the sidelink data includes the Sidelink Logical channel ID associated with the sidelink data (paragraph 6 and paragraph 138: An logical channel identity (LCD) included within the MAC subheader may identify a logical channel), but fails to explicitly disclose the mapping of Sidelink Logical channel ID and the resource allocation mode(s).
However, Adjakple teaches the mapping of Sidelink Logical channel ID and the resource allocation mode(s) (paragraph 243: a mapping of resource allocation modes and logical channel; paragraph 268: The UE may determine how many logical channels to configure and the identity of each logical channel to be configured. Also described in paragraph 330).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing communicating according to a specified channel type.
Regarding claim 22, the limitation is rejected based upon independent claim 1's exclusion of this limitation through use of the “or” statement.
Regarding claim 23, the limitation is rejected based upon independent claim 1's exclusion of this limitation through use of the “or” statement.
Regarding claim 24, Chen teaches the method of claim 10, wherein the attribute(s) of the sidelink data includes the Sidelink Logical channel ID associated with the sidelink data (paragraph 6 and paragraph 138: An logical channel identity (LCD) included within the MAC subheader may identify a logical channel), but fails to explicitly disclose the mapping of Sidelink Logical channel ID and the resource allocation mode(s).
However, Adjakple teaches the mapping of Sidelink Logical channel ID and the resource allocation mode(s) (paragraph 243: a mapping of resource allocation modes and logical channel; paragraph 268: The UE may determine how many logical channels to configure and the identity of each logical channel to be configured. Also described in paragraph 330).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Adjakple, for the purpose of providing communicating according to a specified channel type.
 Regarding claim 25, the limitation is rejected based upon independent claim 1's exclusion of this limitation through use of the “or” statement.
Regarding claim 26, the limitation is rejected based upon independent claim 1's exclusion of this limitation through use of the “or” statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462